DETAILED ACTION

	Acknowledgment is made of the amendment filed on 7/20/22.  Claims 1, 2, 5-11, and 13-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-11, and 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a personal identification device for physical access control systems, comprising:
a body in which is provided a housing of shapes and dimensions suitable for receiving at least one identification
badge, a window being provided in the body such that visual information carried by a badge placed in the housing remains at least partially visible through the window;
at least one reader configured to read data from an identification badge, said data including at least personal identification data;
a processing unit;
a data storage member;
at least one wireless communication module; and
an internal battery configured arranged to supply power to the components of the device,
the processing unit being configured to:
acquire data from at least one identification badge by means of the reader,
store the acquired data in the data storage member, so that said data remain
stored independently of the subsequent accessibility of said identification badge by the reader, then
if the acquired data are encrypted, decrypt the data, then
transmit at least a portion of the acquired data to a reader external to the device, via the wireless communication module and on request from said reader external to the device;
regarding claim 10, a method for aggregating personal identifiers on a device for physical access control systems and implemented by computer means, said device including a body in which is provided a housing of shapes and dimensions suitable for receiving at least one identification badge, a window being provided in the body such that visual information carried by a badge placed in the housing remains at least partially visible through the window, said method comprising:
acquiring data from at least one identification badge by means of a reader, said data including at least personal identification data;
storing the acquired data in a data storage member, such that said data remain stored independently of subsequent accessibility of said identification badge by the reader; then
if the acquired data are encrypted, decrypting the data; and
transmitting at least a portion of the acquired data to a reader external to the device, via a wireless communication module and in response to a request received from said reader external to the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 10, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876